We have read the motion for rehearing filed by counsel for the State in which it is insisted that the judgment should have been affirmed. Our examination of the precedents on the subject leads us to the conclusion that the evidence does not show serious bodily injury within the meaning of the law. In addition to the precedents cited in the original opinion reference is made to Words  Phrases, First Series, Vol. 7, pp. 6420-6421; also Tex. Jur., Vol. 4, p. 864, sec. 29, from which the following quotation is taken:
"By the expression 'serious bodily injury,' as contemplated by the statute, is meant such an injury as gives rise to apprehension, or is attended with danger. An injury which neither endangers life, the members, nor causes any illness or impairment of the health, such as a blow which neither disables nor causes the victim to suffer any injury of a serious nature, cannot be considered a serious bodily injury. An injury of this degree is an essential element of this type of assault. Each case is determined to some extent by its own particular facts and surroundings."
See, also, Stevens v. State, 27 Tex. App., 461.
Deeming the proper disposition of the case to have been made on the original hearing, the State's motion for rehearing is overruled.
Overruled.